Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-20 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application is a U.S. National Phase Application of PCT International Application No. PCT/CN2020/083651 filed on April 8, 2020.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pixel driving circuits described in the specification, does not reasonably provide enablement for all possible pixel driving circuits.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The claims attempt to lay claim to every pixel driving circuit, known and unknown, for which transistor threshold voltages may be adjusted. While Applicant’s specification provides details to enable pixel driving circuits described in the specification corresponding to the claims, the scope of enablement does not extend to all known or yet unknown pixel driving circuits as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to build the invention commensurate in scope with these claims. It would require undue experimentation to discover every and all conceivable pixel driving circuits having dual-gate thin film transistors to adjust voltages of the thin film transistors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawashima et al, U.S. Patent Publication No. 20200194527.
Consider claim 1, Kawashima teaches an active matrix organic light emitting diode (AMOLED) pixel driving circuit (see Kawashima figure 4B, element 10c and paragraph 0134 where pixel 10c includes transistors each with a back gate. The back gate is electrically connected to a front gate and can increase on-state current. Different constant potentials may be supplied to the back gate and the front gate. In such a configuration, the threshold voltage of the transistor can be controlled.), wherein all or part of thin film transistors of the AMOLED pixel driving circuit are dual-gate thin film transistors to adjust threshold voltages of the thin film transistors in the AMOLED pixel drive circuit (see Kawashima paragraph 0134 where the pixel 10c includes transistors each with a back gate. The back gate is electrically connected to a front gate and can increase on-state current. Different constant potentials may be supplied to the back gate and the front gate. In such a configuration, the threshold voltage of the transistor can be controlled. Although all of the transistors have a back gate in FIG. 4B, a transistor without a back gate may also be included. A transistor with a back gate can also be used effectively in another pixel circuit in this embodiment.).

Consider claim 11, Kawashima teaches a display panel, comprising an active matrix organic light emitting diode (AMOLED) pixel driving circuit (see .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 12-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, U.S. Patent Publication No. 20200118508 in view of Kawashima et al, U.S. Patent Publication No. 20200194527.

Consider claim 1, Park teaches an active matrix organic light emitting diode (AMOLED) pixel driving circuit (see Park figure 1 and paragraphs 0005, 0028 where light emitting diode pixels are disclosed), wherein all or part of thin film transistors of the AMOLED pixel driving circuit are dual-gate thin film transistors 

Park is silent regarding dual-gate thin film transistors to adjust threshold voltages of the thin film transistors in the AMOLED pixel drive circuit.  In the same field of endeavor, Kawashima teaches an active matrix organic light emitting diode (AMOLED) pixel driving circuit (see Kawashima figure 4B, element 10c and paragraph 0134 where pixel 10c includes transistors each with a back gate. The back gate is electrically connected to a front gate and can increase on-state current. Different constant potentials may be supplied to the back gate and the front gate. In such a configuration, the threshold voltage of the transistor can be controlled.), wherein all or part of thin film transistors of the AMOLED pixel driving circuit are dual-gate thin film transistors to adjust threshold voltages of the 

Consider claim 2, Park as modified by Kawashima teaches all the limitations of claim 1 and further teaches wherein the AMOLED pixel drive circuit includes: a first thin film transistor (see Park figure 1, element T1), wherein a top gate of the first thin film transistor is connected to a first circuit node (see Park figure 1, G1), a first electrode is connected to receive a power voltage (see Park figure 1, element S1, ELVDD), and a second electrode is connected to a second circuit node (see Park figure 1, element D1); 

a second thin film transistor (see Park figure 1, element T2), wherein a top gate of the second thin film transistor is connected to receive a first scanning signal 

a third thin film transistor (see Park figure 1, element T3), wherein a top gate of the third thin film transistor is connected to receive a second scanning signal (see Park figure 1, element G3, SS), a fifth electrode is connected to the second circuit node (see Park figure 1, element S3, D1), and a sixth electrode is connected to receive a reference voltage (see Park figure 1, element D3, INIT); 

a capacitor (see Park figure 1, element Cst), wherein one end is connected to the first circuit node (see Park figure 1 where Cst connects to G1), and the other end is connected to the second circuit node (see park figure 1 where Cst connects to D1); and 

an organic light emitting diode (see Park figure 1, element ED), wherein an anode of the organic light emitting diode is electrically connected to the second circuit node (see Park figure 1 where ED connects to D1), and a cathode is connected to receive a common ground voltage (see Park figure 1, ED, ELVSS); 

wherein at least one of the second thin film transistor and the third thin film transistor is a dual-gate thin film transistor (see Park figure 1, elements 111b, 111c and paragraphs 0072-0076 where for example lower pattern 111c may 

Consider claim 3, Park as modified by Kawashima teaches all the limitations of  claim 2 and further teaches wherein the second thin film transistor and the third thin film transistor are dual-gate thin film transistors (see Park figure 1, elements 111b, 111c and paragraphs 0072-0076 where for example lower pattern 111c may serve as a dual gate electrode of the third transistor T3 with the third gate electrode 154c. For example, the third gate electrode 154c and the lower pattern 111c may serve as a top gate electrode of the third transistor T3 and a bottom gate electrode of the third transistor T3, respectively), and 

bottom gates of the second thin film transistor and the third thin film transistor are connected to receive an external signal source to adjust threshold voltages of the second thin film transistor and the third thin film transistor (see Kawashima paragraph 0134 where the pixel 10c includes transistors each with a back gate. The back gate is electrically connected to a front gate and can increase on-state current. Different constant potentials may be supplied to the back gate and the front gate. In such a configuration, the threshold voltage of the transistor can be controlled. Although all of the transistors have a back gate in FIG. 4B, a transistor 

Consider claim 4, Park as modified by Kawashima teaches all the limitations of  claim 2 and further teaches wherein the bottom gate is a light-shielding layer of the AMOLED pixel driving circuit (see Park paragraph 0072 where lower pattern 111a corresponding to the first transistor T1 overlaps the channel region 134a of the first transistor T1 and is disposed between the channel region 134a of the first transistor T1 and the substrate 110. The lower pattern 111a may serve to prevent external light from reaching the channel region 134a, thereby reducing a leakage current and a characteristic deterioration. And Kawashima paragraph 0236 where when the back gate electrode is formed using a light-blocking conductive film, light can be prevented from entering the semiconductor layer from the back gate electrode side. Therefore, photodegradation of the semiconductor layer can be prevented, and deterioration in electrical characteristics of the transistor, such as a shift of the threshold voltage, can be prevented.).

Consider claim 11, Park as modified by Kawashima teaches a display panel, comprising an active matrix organic light emitting diode (AMOLED) pixel driving circuit (see Park figure 1 and paragraphs 0005, 0028 where light emitting diode pixels are disclosed and see Kawashima figure 4B, element 10c and paragraph 0134 where pixel 10c includes transistors each with a back gate. The back gate 

Consider claim 12,  Park as modified by Kawashima teaches all the limitations of claim 11 and further teaches wherein the AMOLED pixel drive circuit includes: a first thin film transistor (see Park figure 1, element T1), wherein a top gate of the first thin film transistor is connected to a first circuit node (see Park figure 1, G1), a first electrode is connected to receive a power voltage (see Park figure 1, 

a second thin film transistor (see Park figure 1, element T2), wherein a top gate of the second thin film transistor is connected to receive a first scanning signal (see Park figure 1, element G2, SC), a third electrode is connected to receive a data voltage (see Park figure 1, element S2, DAT), and a fourth electrode is connected to the first circuit node(see Park figure 1, element D2, G1); 

a third thin film transistor (see Park figure 1, element T3), wherein a top gate of the third thin film transistor is connected to receive a second scanning signal (see Park figure 1, element G3, SS), a fifth electrode is connected to the second circuit node (see Park figure 1, element S3, D1), and a sixth electrode is connected to receive a reference voltage (see Park figure 1, element D3, INIT); 

a capacitor (see Park figure 1, element Cst), wherein one end is connected to the first circuit node (see Park figure 1 where Cst connects to G1), and the other end is connected to the second circuit node (see park figure 1 where Cst connects to D1); and 

an organic light emitting diode (see Park figure 1, element ED), wherein an anode of the organic light emitting diode is electrically connected to the second 

wherein at least one of the second thin film transistor and the third thin film transistor is a dual-gate thin film transistor (see Park figure 1, elements 111b, 111c and paragraphs 0072-0076 where for example lower pattern 111c may serve as a dual gate electrode of the third transistor T3 with the third gate electrode 154c. For example, the third gate electrode 154c and the lower pattern 111c may serve as a top gate electrode of the third transistor T3 and a bottom gate electrode of the third transistor T3, respectively).

Consider claim 13, Park as modified by Kawashima teaches all the limitations of  claim 12 and further teaches wherein the second thin film transistor and the third thin film transistor are dual-gate thin film transistors (see Park figure 1, elements 111b, 111c and paragraphs 0072-0076 where for example lower pattern 111c may serve as a dual gate electrode of the third transistor T3 with the third gate electrode 154c. For example, the third gate electrode 154c and the lower pattern 111c may serve as a top gate electrode of the third transistor T3 and a bottom gate electrode of the third transistor T3, respectively), and 

bottom gates of the second thin film transistor and the third thin film transistor are connected to receive an external signal source to adjust threshold voltages of the second thin film transistor and the third thin film transistor (see Kawashima Different constant potentials may be supplied to the back gate and the front gate. In such a configuration, the threshold voltage of the transistor can be controlled. Although all of the transistors have a back gate in FIG. 4B, a transistor without a back gate may also be included. A transistor with a back gate can also be used effectively in another pixel circuit in this embodiment.).

Consider claim 14, Park as modified by Kawashima teaches all the limitations of claim 2 and further teaches wherein the bottom gate is a light-shielding layer of the AMOLED pixel driving circuit (see Park paragraph 0072 where lower pattern 111a corresponding to the first transistor T1 overlaps the channel region 134a of the first transistor T1 and is disposed between the channel region 134a of the first transistor T1 and the substrate 110. The lower pattern 111a may serve to prevent external light from reaching the channel region 134a, thereby reducing a leakage current and a characteristic deterioration. And Kawashima paragraph 0236 where when the back gate electrode is formed using a light-blocking conductive film, light can be prevented from entering the semiconductor layer from the back gate electrode side. Therefore, photodegradation of the semiconductor layer can be prevented, and deterioration in electrical characteristics of the transistor, such as a shift of the threshold voltage, can be prevented.).



Consider claim 19, Park as modified by Kawashima teaches all the limitations of claim 12 and further teaches wherein the second thin film transistor is one or more of a low temperature polysilicon thin film transistor, an oxide semiconductor thin film transistor, and an amorphous silicon thin film transistor (see Park paragraph 0046-0047 where active layer may include a semiconductor material such as an amorphous silicon, a polysilicon, an oxide semiconductor, or the like.).

Consider claim 20, Park as modified by Kawashima teaches all the limitations of claim 12 and further teaches wherein the third thin film transistor is one or more of a low temperature polysilicon thin film transistor, an oxide semiconductor thin film transistor, and an amorphous silicon thin film transistor (see Park paragraph 0046-0047 where active layer may include a semiconductor material such as an amorphous silicon, a polysilicon, an oxide semiconductor, or the like.).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, U.S. Patent Publication No. 20200118508 and Kawashima et al, U.S. Patent Publication No. 20200194527 in view of Chai et al, U.S. Patent Publication No. 0180166516.

Consider claim 5, Park as modified by Kawashima teaches all the limitations of claim 2 and further teaches wherein the pixel driving circuit includes a first reset and data writing stage: when the pixel driving circuit is in the first reset and data writing stage, the first scanning signal and the second scanning signal are at a high potential (see Park paragraph 0037 where one frame may start with an initialization period during which the first scan signal SC of a high level and the second scan signal SS of a high level are supplied to turn on the second transistor T2 and the third transistor T3), the second thin film transistor and the third thin film transistor are turned-on (see Park paragraph 0037 where one frame may start with an initialization period during which the first scan signal SC of a high level and the second scan signal SS of a high level are supplied to turn on the second transistor T2 and the third transistor T3), the first circuit node is input a data signal (see Park paragraph 0037 where the reference voltage from the data line is supplied to the gate electrode G1 of the first transistor T1 and the first terminal of the storage capacitor Cst through the turned-on second transistor T2,), the second circuit node is reset to a reference potential (see Park paragraph 0037 the initialization voltage INIT is supplied to the drain electrode D1 of the first transistor T1 and the anode of the light emitting diode (LED) ED 
The connecting member 176 is electrically connected to the first scan line 151 and the lower pattern 111b via two contact holes 26 of the buffer layer 120 and the second insulating layer 160, or just the second insulating layer 160 so that the first scan line 151 may be electrically connected to the lower pattern 111b.  Notice that scan signals will be positive/negative during intervals of a frame period).

Park is silent regarding and threshold voltages of the second thin film transistor and the third thin film transistor are negative biases.  In a related field of endeavor, Chai teaches that threshold voltage of a transistor may be shifted negatively/positively based on a bias voltage applied (see Chai (figure 13 and paragraphs 0125-0128 where double-gate transistor has characteristics of a threshold voltage Vth being shifted in accordance with a voltage that is supplied to the second gate electrode G2. In detail, when the voltage of bias power Vb supplied to the second gate electrode G2 is lower than a voltage Vs supplied to the source electrode S, the threshold voltage of the transistor is positively shifted. Further, when the voltage of bias power Vb supplied to the second gate electrode G2 is higher than the voltage Vs supplied to the source electrode S, the threshold voltage of the transistor is negatively shifted. Furthermore, when the same voltage is applied both to the first gate electrode G1 and to the second gate electrode G2, mobility is improved.).  One of ordinary skill in the art would have found it obvious by following the combined teachings of Park, Kawashima and Chai that an ON scan signal applied as bias power to 111b would in at least some instances be higher than a data voltage supplied to S2 of transistor T2.  Similarly, an OFF second scan voltage supplied to 111c would in at least some instances be less than a signal supplied to S3 of transistor T3 such that the recited feature naturally flows from following the teachings of the prior art.  Therefore, in view of the combined teachings of the prior art, the recited features would have been obvious. 
Allowable Subject Matter
Claims 6-10, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed invention recites 
Claim 6 “ The AMOLED pixel driving circuit according to claim 5, wherein the pixel driving circuit further includes a second reset stage: when the first scanning signal is at a low potential, the second scanning signal is at a high potential, the second thin film transistor is turned-off, the third thin film transistor is turn-on, the external signal source is at a negative potential, and a threshold voltage of the second thin film transistor is positive bias. ”
Claim 8 “ A pixel driving method for driving pixels in the display panel to emit light by using the AMOLED pixel driving circuit according to claim 1, comprising steps: a first reset and data writing stage, wherein the first scanning signal and the second scanning signal are at a high potential, the second thin film transistor and the third thin film transistor are turned-on, the first circuit node is input a data signal, the second circuit node is reset to a reference potential, a signal input by the external signal source is a positive potential signal, and threshold voltages of the second thin film transistor and the third thin film transistor are negative biases; a second reset state, wherein the first scanning signal is at a low potential, the second scanning signal is at a high potential, the second thin film transistor is turned-off, the third thin film transistor is turn-on, the external signal source is at a negative potential, and a threshold voltage of the second thin film transistor is positive bias; and a light-emitting stage, wherein the first scanning signal and the second scanning signal are at a low potential, the second thin film transistor and the third thin film transistor are turned-off, and the potentials of the first circuit node and the second circuit node rise simultaneously with respect to the second reset stage, the organic light emitting diode is flowed through a stable current, and the organic light emitting diode emits light. ”
Claim 15 “The display panel according to claim 12, wherein the pixel driving circuit includes a first reset and data writing stage: when the pixel driving circuit is in the first reset and data writing stage, the first scanning signal and the second scanning signal are at a high potential, the second thin film transistor and the third thin film transistor are turned-on, the first circuit node is input a data signal, the second circuit node is reset to a reference potential, a signal input by the external signal source is a 

The following prior arts are representative of the state of the prior art:  
Park et al, U.S. Patent Publication No. 20200118508 (figure 1)
Kawashima et al, U.S. Patent Publication No. 20200194527 (figure 4B)
Chai et al, U.S. Patent Publication No. 0180166516 (figure 13 and paragraphs 0125-0128 where double-gate transistor has characteristics of a threshold voltage Vth being shifted in accordance with a voltage that is supplied to the second gate electrode G2. In detail, when the voltage of bias power Vb supplied to the second gate electrode G2 is lower than a voltage Vs supplied to the source electrode S, the threshold voltage of the transistor is positively shifted. Further, when the voltage of bias power Vb supplied to the second gate electrode G2 is higher than the voltage Vs supplied to the source electrode S, the threshold voltage of the transistor is negatively shifted. Furthermore, when the same voltage is applied both to the first gate electrode G1 and to the second gate electrode G2, mobility is improved.)
Yamamoto et al, U.S. Patent Publication No. 20190079330 (figures 9A-11B and paragraphs 0075, 0146-0158)

The prior arts cited fails to fairly teach or suggest the combined features of the invention including the features of dependent claims 6, 8 and 15.  Claims 7, 9-10, 16-17 are dependent upon claims 6, 8, 15.
These features find support at least at figures 2-3 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 6, 8, 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7, 9-10 and 16-17 are dependent upon allowable claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim et al, U.S. Patent Publication No. 20160104424 (figure 4), Libsch et al, U.S. Patent Publication No. 20040174349 (figure 17), Lee et al, U.S. Patent Publication No. 20150379923 (paragraphs 0113-0114), Hwang et al, U.S. Patent Publication No. 20200005708 (figure 5), Takahashi et al, U.S. Patent Publication No. 202002589251 (figure 2A-2B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625